      Case 2:17-cv-00538-ROS Document 66 Filed 08/22/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   PIHMA Health & Education Network LLC,           No. CV-17-00538-PHX-ROS
     et al.,
10                                                   ORDER
                    Plaintiffs,
11
     v.
12
     Betsy DeVos,
13
                    Defendant.
14
15          Pursuant to the Joint Stipulation of Dismissal with Prejudice (Doc. 65), and good
16   cause appearing,
17          IT IS ORDERED the Joint Stipulation of Dismissal (Doc. 65) is GRANTED.
18          IT IS FURTHER ORDERED this matter is DISMISSED WITH PREJUDICE,
19   each party to bear their own costs and fees.
20          Dated this 22nd day of August, 2019.
21
22
23                                                   Honorable Roslyn O. Silver
                                                     Senior United States District Judge
24
25
26
27
28
